ON MOTION
ORDER
The Committee to Support U.S. Trade Laws, Nucor Corporation, Maverick Tube Corporation, and Aabama Metal Industries Corporation move to file a brief amicus curiae in support of the defendants-appellants. Titan Tire Corporation and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Alied Industrial and Service Workers International Union, AFL-CIO-CLC (collectively “Titan”) move to file a separate response brief in response to the United States’ brief on the issue of countervailing duty cut-off date. The United States opposes.
Upon consideration thereof,
It Is Ordered That:
(1) The motion for leave to file a brief as amici curiae is granted.
(2) Titan’s motion is granted to the limited extent that it may include the arguments in its reply brief. The separate response brief is rejected. A corrected reply brief, including the arguments Titan wishes to make concerning the cut-off date, may be filed within 14 days of the date of filing of this order.